Citation Nr: 1448838	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) as a result of VA treatment or care relating to a February 2009 penile pump implantation surgery.  

2.  Entitlement to service connection for a cervical spine (neck) disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran requested and was scheduled for a Board hearing at the local RO in November 2012, but he did not appear for that hearing.  The Veteran subsequently requested to reschedule the hearing, but his representative withdrew the request to reschedule in July 2014.   See 38 C.F.R. § 20.704(d), (e) (2013).  The paper claims file and records in VA's electronic processing systems have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2010, the Veteran reported treatment during service at a private emergency room in Sikeston, Missouri, for a motor vehicle accident in which he asserts that he injured his neck.  He indicated that this was the same accident in which he injured his teeth, for which service connection for dental treatment purposes was granted in a September 2009 rating decision.  The AOJ noted at that time that the Veteran had reported an accident in the fall of 1975, but his service records showed treatment for dental trauma in October 1974.  No attempts have been made to obtain such private treatment records.

It is also unclear if the Veteran's complete service treatment records were obtained.  His DD Form 214 indicates that he received an honorable discharge in January 1978; however, there are no records after an April 1976 "special" examination that was also noted to be for discharge purposes on some versions of the report.  

Additionally, the Veteran's service personnel records are required, as he reported to his VA provider in November 2009 that he had injured his teeth in a motor vehicle accident in service and been arrested for "possession" and was "court-martialed."  The personnel records would aid in determining if injuries sustained in the accident were in the line of duty.  See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(a), (c)(2), (d) (2013).  

The Veteran was also awarded disability benefits from the Social Security Administration (SSA) effective in January 2008 based on various disabilities including degenerative disc disease, and such records have not been requested.

The Veteran's claim for benefits under § 1151 is based on a February 2009 surgery at the VA Medical Center (VAMC) in Memphis, Tennessee.  
The operative report itself and the signed consent form are not in the claims file.  Further, the Veteran underwent another surgery at the VAMC in October 2009 to remove the implant due to infection, and the operative report for that surgery is not of record.  

The Veteran had prior penile implantation surgeries in 1996 and 2002 at non-VA facilities.  Although the claims file includes records from Methodist Hospital, Dr. Raines, and other private providers from 1985 through 2007, the operative report and any records concerning the 2002 surgery and follow-up care are not of record. 

The Veteran has also indicated that he filed a claim against VA under the Federal Tort Claims Act (FTCA) regarding his February 2009 penile pump implantation surgery and treatment for infection through October 2009 at the Memphis VAMC.  He submitted an October 2009 application for such claim; however, the outcome and any records or determinations are not in the claims file.

With regard to the § 1151 claim, the Veteran has alleged additional disability including pain in the penis and scrotum, sexual problems, bladder or urinary problems, and mental problems as a result of the February 2009 VA penile pump implantation surgery with subsequent infection and removal of the pump in October 2009.  The Veteran reported in February 2010 that another provider had told him that VA did not act properly in the timing and treatment of his penile difficulties in 2009.  The Veteran has not identified the provider.  Further, an examination is needed to determine whether he has additional disability as a result of the 2009 VA surgeries, and whether any such disability was due to negligence or other instance of fault on the part of VA, or was due to an event not reasonably foreseeable.

With regard to the claim for a neck disability, the Veteran's currently available service treatment records do not reflect any neck treatment or disability.  However, if development upon remand corroborates his report of a motor vehicle accident with neck injury or disability during service, and such accident is determined to have been in line of duty, then a VA examination should be scheduled to determine whether the currently diagnosed neck disability is related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service treatment records, to include any records after April 1976 and any separation examination around January 1978.

2.  Obtain the Veteran's complete service personnel records, to include any line of duty determination with regard to a motor vehicle accident in 1974 or 1975.  

3.  After any available service records have been received, the AOJ should make a determination of whether any neck injury or disability resulting from a motor vehicle accident during the Veteran's service was in line of duty.

4.  Ask the Veteran to identify any outstanding VA or private records of treatment for his claimed disabilities, to include at a private emergency room in Sikeston, MO, for the reported motor vehicle accident during service; for his 2002 penile implantation surgery from Methodist Hospital; and for any provider who indicated that there was fault on the part of VA in providing treatment or care for his penile pump implantation surgery and follow-up treatment in 2009.  

5.  After obtaining the necessary authorizations for any non-VA providers, request copies of the identified records, including but not limited to the operative report and signed consent forms for the February 2009 and October 2009 penile pump implantation and removal surgeries at the Memphis VAMC; and identified non-VA records.

6.  Obtain all available records related to a FTCA lawsuit filed by the Veteran against VA regarding a 2009 surgery at the Memphis VAMC, to include any medical records and opinions, court documents, and/or settlement agreements.  Requests should be made directly to the VA Regional Counsel's Office in Nashville, Tennessee, and directly to the Memphis VAMC, if necessary.  If responses to such requests indicate a need to contact another records repository or agency, such requests should be made.  Any relevant additional evidence that is not protected by privilege should be associated with the claims file.  

7.  Request copies of any determinations and medical records relating to the Veteran's SSA disability benefits.

8.  Requests for records from Federal agencies must continue until they are obtained; or it is reasonably certain that such records do not exist or further efforts to obtain them would be futile.  Reasonable requests must be made for any non-Federal records.  

If any identified records cannot be obtained after making appropriate efforts, the AOJ must notify the Veteran of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow the Veteran an opportunity to provide any missing records.

6.  After completing the above development to the extent possible, schedule the Veteran for a VA examination regarding his claim for benefits under § 1151.

The examiner should conduct all necessary testing, note review of the claims file, and respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran developed additional disability as a result of VA treatment or care relating to the February 2009 penile pump implantation surgery and subsequent care, to include the October 2009 removal of the implant?  In particular, did he develop additional penile disability, sexual dysfunction, bladder disability, or mental disability?  

(b)  If so, is it at least as likely as not that any additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in the care or treatment relating to the February 2009 penile pump implantation surgery and subsequent care, to include the October 2009 removal of the implant?  

In other words, did VA providers fail to exercise the degree of care that would be expected of a reasonable health care provider, either through action or inaction?

Further, did VA obtain the necessary informed consent for the February 2009 surgery?  

(c)  If there was no fault and informed consent was obtained, is it at least as likely as not that any additional disability as a result of the February 2009 surgery and follow-up treatment through October 2009 was due to an event not reasonably foreseeable?

The examiner must provide an explanation for any opinion offered.  The examiner should consider the Veteran's reports regarding the nature and timing of his symptoms, together with the medical and other evidence.  If the examiner rejects the Veteran's statements, a reason must be provided, which cannot be based solely on a lack of clinical medical evidence.

If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report, and explain why an opinion cannot be offered.  

7.  If the motor vehicle accident is determined to have been in line of duty (i.e., not the result of his own willful misconduct or his own abuse of alcohol or drugs), the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his current neck disability, after all available records have been associated with the claims file.  

The examiner should conduct all necessary testing, note review of the claims file, and respond to the following:

Is the Veteran's current neck disability at least as likely as not (probability of 50 percent or more) the result of injury or disease in line of duty during service?  If so, the examiner should specify the event in service that caused the neck disability.

The examiner must provide an explanation for any opinion offered.  The examiner should consider the Veteran's reports regarding the nature and timing of his symptoms, together with the medical and other evidence.  If the examiner rejects the Veteran's statements, a reason must be provided, which cannot be based solely on a lack of clinical medical evidence.

If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report, and explain why an opinion cannot be offered.  

8.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

